EXHIBIT 10.1

 

C

 

(Illegible)

 

 

 

 

Sch A, Parcel II H

 

 

 

ALSO Sch B-II, C.5,

 

 

 

b-i.

 

 

 

CONTRACT OF LEASE

 

UNITED STATES OF AMERICA

 

 

 

By: COHN REALTY CO., INC.

 

STATE OF LOUISIANA

 

 

 

In Favour of: PAUL H. DUE’

 

PARISM OF EAST BATON ROUGE

RICHARD J. DODSON, JOHN W.

 

 

DECRAVILLES, DAVID W. ROBINSON

 

CITY OF BATON ROUGE

and CHESTER J. (Illegible)

 

 

 

BE IT KNOWN, that on the date shown below

 

BEFORE ME, the undersigned Notaries Public, duly commissioned and qualified in
and for their respective Parishes, State of Louisiana, therein residing and in
the presence of the undersigned competant witnesses:

 

PERSONALLY CAME AND APPEARED:

 

COHN REALTY CO., INC., a Louisiana corporation domiciled in the Parish of East
Baton Rouge, herein represented by its duly authorized and empowered President,
Dr. Isidore Cohn, Jr., hereunto duly authorized by a resolution adopted by the
Board of Directors of the said Cohn Realty Co., Inc., held at its office in the
City of Baton Rouge, Louisiana, on the 26th day of April,1982, a certified copy
of which is attached hereto and made a part hereof, (hereinafter called
“LESSOR”) and

 

PAUL H. DUE’, RICHARD J. DODSON, JOHN W. DECRAVLLES, DAVID W. ROBINSON and
CHESTER J. CASKEY, residents of lawful age of Baton Rouge, East Baton Rouge
Parish, Louisiana, whose permanent mailing address is One Maritime Plaza,
(hereinafter called “LESSEE”).

 

And said appearers declared that they have entered into and do hereby enter into
a contract of lease in words and figures subject to the following terms and
conditions, to-wit:

 

1. DESCRIPTION OF LEASED PREMISES. Lessor covenants that for and in
consideration of the rents hereinafter stipulated to be paid by Lessee, Lessor
has leased, let and demised, and done by these presents Lease, let and demise to
Lessee, its successors and assigns, the following described property located in
the Parish of East Baton Rouge, Louisiana, to-wit:

 

--------------------------------------------------------------------------------


 

That certain square of ground with all improvements thereon measuring
approximately sixty four feet (64’) by one hundred twenty eight feet (128’)
bounded on the North by France Street, on the South by LOT TWO (2) of SQUARE 6
or 8 of Beauregard Town, on the East by Front Street (formerly (Illegilbe)
Street), and being identified as LOT NUMBER ONE (1), SQUARE 6 or 8, BEAUREGARD
TOWN, Parish of East Baton Rouge

 

2. PEACEFUL POSSESSION. Lessor warrants and convenants that it is the sole owner
in fee simple of the hereinabove described property, that it has full right and
authority to make this lease of the hereinabove described property and the every
part and parcel thereof and that the said property is unencumbered by any
mortgage or lien or whatsoever nature which will prejudice these presents,
except such (Illegible) restrictions as may be provided by law and this lease
shall be subject to such restrictions. Lessor further convenants that, if Lessee
should fully observe and perform all of the convenants, conditions and
stipulations of this lease to be by it observed and performed, Lessee will be
maintained by Lessor in the peaceful and undisturbed possession and enjoyment of
the leased premises during the term hereof as is or may be required by law.

 

3. DELIVERY OF POSSESSION. Lessor convenants that it will deliver possession of
the leased premises to Lessee on the commencement date of this lease.

 

4. TERM. The primary term of this lease shall be seventeen (17) years, beginning
on the first day of August,1983.

 

5. RENTALS.

 

(a) Lessee shall, during the first five (5) years of the primary term of this
lease, pay to the Lessor at ROSENTHAL & ASSOCIATES, 751 Court Street (P.O. Box
718). Port Allen, Louisiana 70767, or at such other place as Lessor may, from
time to time, in writing designate, a basic annual rental of THIRTEEN THOUSAND
SIX HUNDRED NINETY SIX AND NO/100 ($13,696.00) DOLLARS payable in equal monthly
installments of ONE THOUSAND ONE HUNDRED FORTY ONE AND 33/100 ($1,141.33)
DOLLARS on the first day of each month during the course of the year, for each
of said first five years.

 

(b) There shall be a reevaluation and increase of the basic annual rent on
August 1, of each 5th year following commencement date

 

2

--------------------------------------------------------------------------------


 

of this Lease. The first reevaluation and increase of the basic annual rental
shall be five years after the commencement of this lease or on May 1, 1987 and
thereafter a reevaluation and increase shall be on May 1 of each fifth year
thereafter, all as illustrated on Exhibit C attached hereto. This reevaluation
and increase shall be based on the Consumer Price Index (“CPI”), which is the
average of “all items” shown on the “U.S. City average for urban wage earners
and clerical workers (including single workers) all items, groups, sub-groups
and special groups of items” as promulgated by the Bureau of the Labor
Statistics of the United States Department of Labor. If the CPI on the
commencement date of this Lease is less than the CPI on the first day of each
fifth calendar year during the term or extension hereof, then Lessee shall pay
Lessor, in addition to the basic annual rent, 25% of the basic annual rent
multiplied by the percentage of increases by which the CPI at the beginning of
each fifth calendar year exceeds the CPI on the commencement date of the
preceding five year period. Until the CPI is available for the beginning of any
five year period, Lessee shall in good faith estimate the CPI and pay rental
based on that estimate until the CPI is available, at which time the rental for
the remainder of that five year period shall be permanently adjusted and any
differences in amounts paid based on the estimated CPI shall be promptly paid by
Lessee or refunded by Lessor. No change in the CPI shall reduce the annual rent
below the basic annual rent for the preceding five year period. In the event
that the Bureau of Labor Statistics shall change the base period (now 1967) and
commence a new series of index numbers after this lease commences, then the new
index numbers may be used provided the index number for the month prior to the
commencement date of this lease is adjusted to reflect its true relationship
with the index numbers under the new base period. For example, if the Bureau of
Labor Statistics would have determined to change the base year and commence a
new series of index numbers starting at 100 when the consumer price index under
the 1967 base year reach 300, then the true relationship between the old index
numbers and the new index numbers

 

3

--------------------------------------------------------------------------------


 

would be that the old series must be divided by three (3) in order to be used in
the same computation with the new index numbers.

 

In the event that the CPI (or successor or substitute index) is not available, a
reliable governmental or other non-(Illegible) publication evaluating the
information theretofore used in determining the CPI shall be used in lieu of
such CPI. Attached hereto as Exhibit A is an example of how the above
calculations are to be made; this example is provided as an illustration of
methodology only.

 

(c) On August 1 of the thirtieth year following the commencement date of this
lease, the rental payable hereunder shall be totally revised on the basis of an
appraisal. The subject property shall be appraised as warehouse space in its
unimproved state (as if Lessee had made no improvements). In other words, the
appraisal shall reflect the characteristics, amenities and features of the
property as of the date of this agreement, and be revised to reflect the market
conditions for use as warehouse space at the time of the appraisal contemplated
herein thirty years hence.

 

The revised rents for this lease shall be fixed at seventy (70%) percent of the
appraised rental value of the warehouse space of the building. In order to
establish this figure, each party hereto shall appoint a qualified appraiser of
real estate to appraise such space. In the event that the appraisers fail to
reach a mutually agreed upon amount, the two appraisers shall select a third
qualified appraiser, the appraisal of whom shall be final. If no third appraiser
can be agreed upon within thirty (30) days, then the appraised warehouse rental
value shall be determined by a Court of competent jurisdiction and the new rent
shall be seventy (70%) percent thereof. Attached hereto as Exhibit B is an
example of how the above calculations are to be made; this example is provided
as an illustration of methodology only.

 

In the event that seventy (70%) percent of the appraised rental value is less
than the rental computed in accordance with sub-paragraph (b) above, the rental
as determined by sub-paragraph (b) shall apply.

 

4

--------------------------------------------------------------------------------


 

(d) The rental amount established under sub-paragraph (c) above shall be
adjusted every five (5) years according to the provisions of sub-paragraph
(b) above.

 

6. OPTIONS TO RENEW. Leasee shall have the right and option of renewing and
extending this lease for an initial extension of three (3) years and then eight
(8) additional periods of ten (10) years each, on the same terms and conditions
as are set forth herein below in this Paragraph 6. Such options shall be
automatically exercised unless Leasee gives written notice to Lessor of its
intention not to exercise same on or before ninety (90) days prior to the end of
the primary term to the term of the then effective extension or renewal period,
which-ever is applicable.

 

The basic annual and the additional rentals for each five (5) year period during
said extension or removal periods shall be computed under the same formula as
the basic annual and the additional rentals for the second five (5) years of the
primary term, adjusted every five (5) years using the index at the beginning and
end of each five (5) year period.

 

Attached as Exhibit “C” is an example of the applicable rentals for the
seventeen (17) year primary term, the initial three (3) year extension, and the
eight (8) additional periods of Ten (10) years each.

 

7. INTEREST ON RENT. Any installment of rent which shall not be paid when due
shall bear interest at the rate of eight (8%) per cent per annum from due date
when such payment should have been paid.

 

8. LESSEE TO PAY AD VALORM TAXES. As part of the consideration for this lease
and in addition to the rents and other payments herein provided, Lassee shall,
before they become delinquent, pay all lawful ad valoram taxes, assessments,
forced contributions, and other govermental charges in the nature thereof,
general and special, ordinary and extraordinary, of every nature and kind
whatsoever, which may be levied, assumed or imposed upon the leased premises or
any building or other improvements hereafter erected on the leased premises, but
not further or otherwise, it being the intent hereof that Lease is obligated to
pay only such taxes, levies and assessments as may be directly

 

5

--------------------------------------------------------------------------------


 

levied, assessed or imposed upon or against said leased premises and any
building hereafter erected or other improvements hereafter made on the leased
premises; provided, that such taxes for the first year of this lease and for the
last year of the lease or extension or renewal, as the case may be shall be
prorated between Lessor and Lessee based on their respective periods of
occupancy. Nothing in this lease contained shall require Lessee to pay any
franchise tax, gift tax, estate tax inheritance tax or other death tax or
capital levy or transfer tax levied or assessed against Lessor on any income,
excess profits, or revenue tax or any other tax assessment, charge or levy of
transfer tax levied or assessed against Lessor on any income, excess profits, or
revenue tax or any other tax assessment, charge or levy of Lessor upon the rents
payable by Lessee under this lease, and if Lessee is required by law to any of
the same, Lessor shall reimburse Lessee with interest at the rate of eight (8%)
percent per annum, or any sum so paid may be deducted from the rents due
hereunder.

 

9. PRIORITY OF LEASE AND RIGHT OF FIRST REFUSAL. Lessor covenants that in case
Lessor shall at any time hereafter alienate or encumber the leased premises or
any part or parcel thereof, such sale or encumbrance shall be made expressly
subject and subordinate to the provisions of this lease and to the rights of
lessee hereunder. If at any time during the primary term of this Lease or
renewal period,and provided Lessee is not in default of this lease, Lessor
shall, before it sells all or any portion of the property, give Lessee in
writing the option to purchase the property or portion thereof on the same terms
and conditions. Such option must be exercised by Lessee by notice in writing
forty-five (45) days and the closing must take place within thirty (30) days
after the date of such notice. If lessee fails to exercise such option or to
close the sale timely, Lessor shall be free to sell the property on those same
terms and conditions, but subject to this lease.

 

10. HOLD HARMLESS. Lessee will at all times during the term of this lease save
harmless Lessor and the leased premises and the improvements thereon from all
taxes, assessments, forced contributions and charges provided in paragraph 8
hereinabove to be paid by Lessee, and from all liens and penalties in
conjunction therewith, and from all

 

6

--------------------------------------------------------------------------------


 

public requirements with respect to the construction, reconstruction maintenance
or repair of streets and sidewalls adjacent to the leased premises; and upon
written application of Lessor, Lessee shall furnish to Lessor for inspection and
such other use as may be proper for the protection of lessor’s interest in the
leased premises, written evidence that any and all of the taxes, agreements,
forced contributions and charges hereinabove set forth in Paragraph 8 hereof to
be paid by lessee have been duly satisfied and paid, or otherwise discharged.

 

Nothing herein contained, however, shall be construed as preventing or
interfering with the contestation by Lessee, at its own expense, of any tax,
assessment, forced contribution, charge, lien or claim or any kind in respect to
the leased premises or any building or other improvement, now or hereafter
situated thereon, which may be considered by Lessee to be unlawful or excessive,
and for that purpose Leasee may sue or defend, in its own name or in the name of
Lessor, as the case may require, but the Lessee shall, if the Lessor in writing
requires the same, furnish reasonable security for the payment of all liability,
costs, and expense at the end of the litigation, and Lessee so long as the
matter shall remain undetermined by final judgment, shall not be considered in
default hereunder for the nonpayment thereof; provided, however, that Lessor may
not, under the provisions of this Paragraph permit the leased premises or any
building or other improvement now or hereafter situated thereon to be sold or
forfeited, and any sale or forfeiture shall be deemed to be a default hereunder.

 

11. LESSEE TO COMPLY WITH LAW. During the term hereof Lessee shall conform to
and observe all laws, ordinances, rules and regulations of the United States of
America, State of Louisiana and the Parish of East Baton Rouge, and all public
authorities, boards or offices relating to the leased premises or the
improvements upon same, or the use thereof, and will not during said term permit
the same to be used for any illegal or immoral purposes, business or occupation;
provided that nothing herein contained shall be construed as preventing or
interfering with the contestation by Lessee, at its own expense, of any such law
or ordinance, and for that purpose Lessee may one or

 

7

--------------------------------------------------------------------------------


 

defend, in its own name or in the name of Lessor, as the case may require, but
Lessee shall, if Lessor in writing requires name, furnish to Lessor reasonable
security for the payment of all liability, costs and expense at the end of the
litigation, and Lessee, so long as the matter shall remain undetermined by final
judgement, shall not be considered in default in the nonobservance thereof.

 

12. OBLIGATION OF LESSEE TO DEVELOP LEASED PREMISES. Lessee hereby agrees that
it will go forward with the renovation and development of the property herein
leased for commercial office, retail store, restaurant purposes or for any other
lawful purpose as soon as practical and Lessee further agrees that upon
undertaking the construction of any renovation and development work, and upon
completion of same that it will be free of mechanics’, contractors’,
subcontractors’, materialmens’, laborers’, and other liens or the possibility
thereof. Lessee further agrees not to commence construction of any development
on said property until such time as Lessee shall have furnished to Lessor
certificates of Owners, Landlords and Tenants and Construction Liability
insurance, with minimum policy limits of $500,000 per occurrence, naming Lessor
as an additional insured party at interest. All such certificates shall contain
a provision whereby the Lessor shall be entitled to ten (10) days notice of
cancellation. Lessor shall have the right to review and approve all plans and
specifications prior to the commencement of any such work. Upon submission by
Lessee of plans and specifications, Lessor shall have twenty (20) days to notify
Lessees of any objection. After the twenty (20) days period has elapsed and
Lessee has not been notified in writing of any specific objection, Lessee may
unequivocally assume that Lessor has approved the plans and specifications.
Lessor’s approval shall not be unreasonably withheld.

 

13. LESSEE TO MAINTAIN INSURANCE. Lessee covenants and agrees that Lessee will,
throughout the term of this lease, at Lessee’s cost and expense, maintain the
Owners’, Landlords and Tenants insurance described in Paragraph 12, and will
keep all buildings and improvements on the leased premises insured in good and
solvent insurance companies, legally authorised to transact business in the
State of Louisiana,

 

8

--------------------------------------------------------------------------------


 

against damage or destruction by fire, or other hazards covered by normal
extended insurance coverage, subject to the usual and customary exclusions and
limitation, is an amount equal to 80%, or the maximum obtainable, of the
insurable value of said buildings and improvements, with the addition of a
replacement cost endorsement. However, if insurance coverage is not available in
the amount set forth herein-above, then Lessee covenants and agrees that it will
at all times, at its cost and expense, keep all buildings and improvements on
the leased premises insured in the maximum amount obtainable. Lessee covenants
and agrees that it will not do or omit to do anything which would vitiate the
insurance hereinabove in this paragraph provided for, or which would prevent the
obtaining thereof. Lessee will carry its policies of insurance with Lessor also
named as an insured and will furnish Lessor with certificates of insurance upon
request for same. All such certificates shall contain a provision whereby the
Lessor shall be entitled to ten days notice of cancellation.

 

Lessor and Lessee agree that in the event of any loss or damage to the building
on the leased premises, or of the contents, improvements, fixtures or equipment
of Leases located therein, by fire or any other perils which lessor and Lessee
have insured against or have obligated themselves under this lease to insure
against, regardless of the cause thereof, and whether or not the same be caused
by the carelessness or negligence of Lessor or Lessee, their respective
servants, employees, agents, invitees, visitors or licensees. Neither Lessor,
Lessee nor their respective insurance carrier shall have any right of
subrogation over or against the other, their servants, employees, agents,
invitees, visitors or licensees, for any such damage or loss so sustained.
Neither Lessor nor Lessee shall be under obligation to pay any amount to the
other, its successors or assigns, or to pay any amount to the insurance company
issuing the policy of insurance for the amount of insurance or damages even
though the loss or damage is caused by the negligence of the other, its agents,
servants, invitees, employees, visitors or licensees. Lessor and Lessee shall
each cause its respective insurance carrier or carriers to waive rights of
subrogation

 

9

--------------------------------------------------------------------------------


 

in conformity with the terms of this lease and shall promptly furnish each other
with proper endorsements or appropriate evidence with respect thereto.

 

14. LESSEE TO COMPLY WITH LAWS, ORDINANCES, ETC., IN DEMOLITION OR CONSTRUCTION
WORK. In the demolition, excavating for, and construction of any building or
buildings on the premises covered by this lease, and in the removing,
rebuilding, repairs, altering, addition to or extending any party walls and
foundations, Lessee will conform to and observe all laws, applicable thereto,
and will further protect all buildings on adjacent premises to the extent
required by laws, ordinances, building codes, rules and regulations, and at all
times will keep Lessor and the premises hereby leased indemnified against and
discharged of any charge or liability in favor of the owners of such adjacent
premises arising out of such operations by Lessee, and will pay and discharge
all liability and damages occasioned to any person or persons resulting from
such demolition, excavation or construction or from such removing, rebuilding,
repairing, altering, addition or extending any such party walls foundations.

 

15. LESSEE TO HOLD LESSOR HARMLESS AGAINST LIENS, JUDGEMENT OR ENCUMBRANCES.
Lessee will indemnify and hold harmless Lessor from and against the payment of
all loss, damages, legal costs and charges, inclusive of counsel fees, by Lessor
lawfully and reasonably incurred or expended in or about the prosecution or
defense of any suit or other proceeding in the discharging of the leased
premises, or any party thereof, from any lien, judgment or encumbrance created,
or permitted to be created, by Lessee upon, or against the same or against
Lessee’s leasehold estate (except mortgage liens placed on such leasehold estate
by Lessee), and also any costs and charges, inclusive of counsel fees, incurred
on account of proceedings by Lessor in obtaining possession of the premises
covered by this lease after the termination of the lease by forfeiture or
otherwise.

 

16. LESSEE TO KEEP BUILDING IN REPAIR. Lessee shall at all times during the term
of this lease, and at its own expense, keep all buildings and improvements
situated on the premises covered by this

 

10

--------------------------------------------------------------------------------


 

lease, except for the structural components of the roof and the exterior walls,
in good order, condition and repair, ordinary wear and tear excepted, and shall
at all times save and keep Lessor free and harmless from any and all damages or
liability, occasioned by any act or neglect of Lessee, or any agent or employee
of Lessee or any tenant or person holding under Lessee, and shall indemnify and
save harmless Lessor against and from any loss, costs, damage and expenses
arising out of or in connection with the erection of any building or improvement
upon said premises, or out of any accident or injury to any person or damage to
property, whomsoever and whatever, due directly or indirectly to the use of said
premises, or any part thereof, by Lessee, or any other person or persons holding
under Lessee, unless such accident, injury or damage results from the active
negligence or willful act of Lessor. For purposes of clarification, attached as
Exhibits are examples of the type of roof and exterior wall maintenance required
by Lessee and Lessor.

 

17.  LESSOR MAY PAY TAXES, INSURANCE PREMIUMS, ETC., FOR LESSEE’S ACCOUNT. In
case of any default on the part of Lessee in the payment of any taxes,
assessments, forced contribution, public charges or premiums on insurance, or
the payment of any amount herein provided to be paid (other than amounts payable
as rents) or in procuring insurance as herein provided, Lessor may, on behalf of
Lessee, make any such payment or payments, or procure any such insurance, and
Lessee covenants thereupon to reimburse and pay Lessor any amount reasonably so
paid and expended (with interest thereon at the rate of eight (8%) percent per
annum from the date of the payment so made until paid by Lessee) on the date on
which the next installment of rent shall be payable. Any demand for rent or
other payment made on Lessee, after the same shall have become due and payable,
shall have the same force and effect as though made at the time of its becoming
due and payable.

 

18. SALE, ASSIGNMENT OR SUBLEASE OF LEASE. So long as Lessee shall not be in
default of any of its obligations under this lease agreement, it shall have the
full right to sell or assign this lease to any other person, firm or corporation
capable of accepting such sale or

 

11

--------------------------------------------------------------------------------


 

assignment. No sale or assignment shall be made of less than the whole of the
lease for the whole unexpired term thereof. The right to sell or assign this
lease conveyed herein and the right to sublease the whole of the leased premises
is conditioned upon first obtaining approval in writing to such sale, assignment
or sublease from Lessor, provided, however, that Lessor may not arbitrarily
refuse to approve and accept a bona fide purchaser, assignee or sublessee of
good character and sound financial standing. Lessee notwithstanding such sale or
assignment, shall remain liable for the payment of the monthly rents and other
charges stipulated by this lease for the remainder of the primary term or
renewal and the performance and observance of all of the covenants, conditions,
and stipulations herein give expressed, and contained on the part and behalf of
Lessee to be performed and observed. Any purchaser or assignee of Lessee may,
subject to the provisions hereof and upon the same terms and conditions, sell or
assign the leasehold, and like subsequent sales or assignments may be made from
time to time by any one at any time holding the leasehold.

 

Lessee shall have the right to sublease from time to time and at any time any
part of the premises covered by this lease, provided it is less than the whole
of the leased premises and/or any part of the buildings or other improvements
thereon to any person, firm or corporation capable of taking such sublease upon
such terms, stipulations, and conditions as Lessee may determine. The right of
Lessee to sublease a part of the leased premises and/or buildings located
thereon is not conditioned on the prior consent or permission of Lessor.

 

Any such sale, assignment or sub-lease shall be made subject to all of the
provisions contained in this lease.

 

19.  LESSOR TO JOIN IN APPLICATIONS FOR PERMITS, LICENSES, ETC. Lessor agrees
that within ten (10) days after the receipt of written request from Lessee it
will join in any and all applications for permits, licenses, zoning
classification charges, designation of the property as an historical site, or
other authorizations required by any governmental or other body claiming
jurisdiction in connection with any work or repair and/or alternations and
changes or erection which Lessee

 

12

--------------------------------------------------------------------------------


 

may do hereunder, and will also join in such applications for electric,
telephone, gas, water, (Illegibe) and other public utilities and facilities as
may be reasonably necessary in the operation of the premises covered by this
lease or of the buildings and improvements that may erected thereon.

 

20. LESSEE ENTITLED TO SALVAGE. All material and salvage resulting from any
repair, alteration or change shall become and be the property of Lessee without
payment of any compensation therefor to Lessor.

 

21. RIGHTS OF LESSEE NOT LIMITED BY ENUMERATION. The foregoing and succeeding
enumeration of rights of Lessee is not intended in anyway to limit or restrict
the rights of Lessee to these listed or enumerated in this lease agreement, but
to the contrary it is expressly recognized that Lessee shall have all of the
rights and privileges granted to it in any part of this lease or to which it
would otherwise be entitled by law if not herein specifically denied.

 

22. RIGHT OF LESSEE TO MORTAGE LEASEHOLD. Lessee may at any time and from time
to time as it may see fit, subject always to the terms and conditions of this
lease, in any legal manner, mortgage or otherwise hypothecate its leasehold
estate and/or its interest or rights hereunder or any part thereof for a period
not extending beyond the term of this lease plus any renewals thereof. Lessee
will deliver the leased premises to the Lessor free and clear of all mortgages
and encumbrances at the end of the terms of this lease.

 

23. EFFECT OF WAIVER OF BREACH. No waiver of any condition or covenant in this
instrument contained, or of any breach thereof, shall be taken to constitute a
waiver of any subsequent breach. No payment by Lessor, in case of default on the
part of Lesses in that respect, of any taxes, assessments, public charges, or
premiums of insurance of the payment of any amount herein provided to be paid,
other than rents, or in the procuring of insurance as hereinabove provided,
shall constitute or be construed as a waiver or condonance by Lessor of the
default of Lessee in that respect.

 

13

--------------------------------------------------------------------------------


 

24. LEASE NOT AFFECTED BY DAMAGE OR DESTRUCTION OF BUILDING. Except as provided
below, no damage to or destruction of any buildings or building hereafter
located on the premises covered by this lease by natural disaster, fire or other
casualty shall be taken to entitle Lessee to surrender possession of the
premises covered by this lease, or to terminate this lease, or to have an
abatement or any part of the rents, the laws of the State of Louisiana to the
contrary notwithstanding; and neither party hereto shall be released, by reason
of the damages or destruction of any such building or buildings on the premises
covered by this lease, from the obligations created or imposed by virtue of this
lease.

 

However, if the buildings on the leased premises are totally destroyed by a
natural disaster or by fire, casualty, or any other cause during the last twelve
(12) years of the primary term or the last five (5) years of any renewal term to
such an extent that at least seventy (70%) percent of the normally usable floor
space is not usable, then Lessee may terminate this lease in lieu of rebuilding
the leased premises provided that all mortgages and other encumbrances on the
leasehold interest are paid in full, and further provided that the leased
premises are leveled and cleared of all debris by Lessee. Should Lessee
terminate this lease as permitted by the preceding sentences, all outstanding
encumbrances created by Lessee shall be first paid out of any insurance
available to cover the loss, and the balance, if any, of the available insurance
shall then be divided between Lessor and Lessee in the following manner: Lessor
shall receive a portion equal to present value of the income stream of the
unexpired term of the lease. Lessee shall receive the balance of the insurance
proceeds.

 

25. SERVICES OF NOTICES. All notices, demands and requests which may or are
required to be given by either Party to the other shall be in writing. All
notices, demands and requests by Lessor to Lessee shall be deemed to have been
properly give if served personally on Lessee or if sent by United States
certified mail, postage prepaid, addressed to Lessee at One Maritime Plaza,
Baton Rouge, LA 70802, or

 

14

--------------------------------------------------------------------------------


 

at such other place as Lessee may from time to time designate hereafter in a
written notice to Lessor. All notices, demands, and requests by Lessee to Lessor
shall be deemed to have been properly given, if served personally on an officer
of Lessor or if sent by United States certified mail, postage prepaid, addressed
to Lessor c/o Rosenthal & Associates, 751 Court Street (P.O. Box 718), Port
Allen, LA 70767, or at such other place as Lessor may form time to time
hereafter designate in a written notice to Lessee.

 

26. EXPROPRIATION OF LEASED PREMISES. In case any part of the premises covered
by this lease less than the whole shall be taken under the power of eminent
domain, this lease shall not be terminated, but from and after the date on which
Lessee shall have been so deprived the possession of any part of the premises
covered by this lease, the rent thereafter payable under the provisions of this
lease shall be reduced in the proportion which the value of the land and
improvements so taken bears to the value of the land and improvements subject to
this lease.

 

In the event that Lessor and Lessee cannot agree upon the amount of such
reduction, it shall be fixed by arbitration or by a Court of competent
jurisdiction.

 

In the event of disagreement, Lessee shall, until the amount of the reduction
has been so fixed by arbitration, continue to pay the full amount of rent which
would be due under the provisions of this lease in the absence of any taking
under the power of eminent domain loss on undisputed reduction, subject to
retroactive adjustment of such rent back to the data on which Lessee shall have
been so deprived of possession to conform to the decision of the arbitrators,
and Lessor shall promptly, after the rendition of such decision, refund to
Lessee the amount of reduction in rent as determined in such decision of the
arbitrators.

 

In case the whole of the premises covered by this lease shall be taken under the
power of eminent domain, or as a result of a taking of a portion of the
property, it renders the property unsuitable for its intended purpose, than
Lessee has the option to terminate the lease

 

15

--------------------------------------------------------------------------------


 

effective as of the date of the expropriation. If Lessor and Lessee cannot agree
whether the property has been rendered “unsuitable for its intended purpose” a
determination thereof shall be made by a Court of competant jurisdiction.

 

In the event of any taking under the power of eminent domain, Lessor shall be
entitled to receive the portion of the award attributable to the present value
of the income stream of the unexpired term of the Lease of which Lessor has been
deprived by said action of eminent domain, Lessee shall be entitled to recover
the portion of the award representing its leasehold rights and the fair market
value of leasehold improvements. If there is any portion of the award left after
payment to the Lessor and Lessee as above mentioned it shall be paid to Lessor.

 

If at the time Lessee is entitled to receive any such award, Lessee shall be in
default in the observance or performance of any of the covenants in this lease
contained, there shall be deducted from the award otherwise payable to Lessee
and added to the award to be received by Lessor such amount as may be required
to satisfy and cure such default. It is further understood between the parties
hereto that should Lessee elect to terminate this lease pursuant to the
provisions of this paragraph, than in that event all outstanding Lessee
encumbrance shall be first paid out of any expropriation award for the leasehold
interest.

 

27. DEFAULT CLAUSE. (1) In case default be made by Lessee at any time in the due
payment of any installment of rent or in the due payment or any other sum
payable by Lessee to Lessor under the provisions hereof, and such default shall
continue for a period of thirty (30) days after written demand by Lessor, or
(2) if default shall be made by Lessee in the due observance and performance of
any other covenant, condition, or stipulation herein agreed by Lessee to be by
it observed or performed, and such default shall continue for a period of thirty
(30) days from date of written notice by Lessor to Lessee detailing the
particular of such default and requiring it to make good any such last mentioned
default, then and in any such event described

 

16

--------------------------------------------------------------------------------


 

in (1) or (2) hereinabove, Lessor at any time thereafter shall have the full
right, at its election to enter in, into, and upon the premises covered by this
lease and take possession of the same together with all buildings and
improvements thereon, and from time of such entry, this lease shall become void
and of no effect and Lessor may enter upon, take possession, hold and retain the
said premises and all buildings and improvements thereto as of its first or
former estate, and this lease shall be forfeited to Lessor, and Lessor may bring
suit for and collect all the rents, taxes, assessments, charges, liens,
penalties and damages including damages to Lessor by reason of such breach or
default on the part of Lessee which shall have accrued up to the time of such
entry, and Lessor may, if it elects so to do, bring suit to collect all such
rents, taxes, assessments, charges, liens, penalties and damages in the event of
any default as aforesaid without voiding this lease; provided, however, that any
mortgagee of any leasehold interest under this lease, who Lessor has agreed to
notify in case of default, may avoid forfeiture of this lease as herein provided
by satisfying and curing, within a period of thirty (30) days, as the case may
be, after written demand upon it by Lessor, the default consequent whereon such
right of forfeiture shall accure. All things so done and performed by such a
mortgagee to cure a default by Lessee shall be effective to prevent a forfeiture
of the rights of Lessee under this lease as the same would have been if done and
performed by Lessee instead of a mortgages.

 

If Lessor considers that Lessee has failed to comply with one or more of its
obligations hereunder, either expressed or implied, and whether the alleged
breach be either active or passive, and Lessor undertakes to give Lessee written
notice of default as provided for herein, Lessor shall in said written notice
set out specifically in what respects Lessor claims Lessee has breached this
lease. If within thirty (30) days, as the case may be, after receipt of such
notice Lessee shall meet or commence to meet the breaches alleged by Lessor,
Lessee shall not be deemed in default hereunder. The service of written notice
with itemized and particularized allegations of breach,

 

17

--------------------------------------------------------------------------------


 

and the lapse of thirty (30) days, as the cast may be, without Lessee’s meeting
or commencing to meet the alleged breaches shall be a condition precedent to any
action, be it legal or otherwise by Lessor on this lease.

 

28. LESSOR TO HAVE TITLE TO BUILDINGS AT TERMINATION. Upon the termination of
this lease by forfeit or lapse of time or for any cause whatsoever (except for
failure of Lessor’s title) Lessee will at once surrender the above described
premises, together with all buildings and improvements thereon but excluding any
trade fixtures, furniture, furnishings, leasehold improvements not permanently
attached and other movable property, and all the buildings and improvements then
standing upon said premises shall belong to Lessor, and no compensation shall be
allowed or paid therefore. Lessee shall have thirty (30) days after termination
to remove movable property as above set forth.

 

29. REMOVAL OF TRACKAGE. Lessor will not object to removal or all or a portion
of any railroad trackage serving the property whether on the leased premises, on
adjacent public streets, or elsewhere.

 

30. USE OF SINGULAR OR PLURAL, MASCULINE, FEMININE OR NEUTER GENDER. Any word
herein importing the singular number shall as well include the plural, and any
pronoun importing gender shall as well include the masculine, feminine or neuter
gender.

 

31. PURPOSE OF ARTICLE CAPTIONS. It is agreed that the article captions
contained in this instrument are inserted merely for the purpose of convenience
in reference, and that such article captions shall be in no way construed as
forming part of this lease or in any way limiting or qualifying the provisions
hereof.

 

THIS DONE AND PASSED on the day, month and year hereinafter set forth, in the
City of New Orleans, Louisians, and in the City of Baton Rouge respectively in
the presence of the undersigned competent

 

18

--------------------------------------------------------------------------------


 

witnesses residing in said Cities, and in the presence of the undersigned
Notaries Public, after due reading of the whole.

 

WITNESSES:

 

COHN REALTY CO., INC.

 

 

 

/s/ Illegible

 

By:

/s/ Illegible

 

 

 

(Illegible)

 

 

 

President

 

 

 

 

/s/ Illegible

 

 

/s/ Illegible

 

 

 

(Illegible)

 

 

 

 

 

 

 

/s/ Illegible

 

 

 

(Illegible)

 

 

 

 

/s/ Illegible

 

 

/s/ Illegible

 

 

 

(Illegible)

 

 

 

 

/s/ Illegible

 

 

/s/ Illegible

 

 

 

(Illegible)

 

 

 

 

 

 

 

/s/ Illegible

 

 

 

(Illegible)

 

19

--------------------------------------------------------------------------------


 

STATE OF LOUISIANA

PARISH OF ORLEANS

 

BEFORE ME, the undersigned Notary Public, on this day personally came and
appeared: Katusha M. Zeller, who, being by me duly sworn, stated under oath that
she was one of the subscribing witnesses to the foregoing instrument and that
the same was signed by LESSOR, (Illegible) REALTY CO., INC., by its President,
Dr. Isidora Cohn, Jr. in her presence and in the presence of the subscribing
witness.

 

 

 

/s/ Illegible

 

 

SWORN TO AND SUBSCRIBED before me, Notary Public, on this 26th day of August,
(Illegible), at New Orleans Louisiana.

 

 

 

 

 

/s/ Illegible

 

Notary Public

 

20

--------------------------------------------------------------------------------


 

STATE OF LOUISIANA

PARISH OF EAST BATON ROUGE

 

BEFORE ME, the undersigned Notary Public, on this day personally came and
appeared: CAROLE P. CROSS, who, being by me duly sworn, stated under oath that
she was one of the subscribing witnesses to the foregoing instrument and that
the same was signed by LESSEE, PAUL H. DUE’, RICHARD J. DODSON, JOHN W.
DEGRAVELLES, DAVID W. ROBINSON and CHESTER J. CASKEY, in her presence and in the
presence of the subscribing witness.

 

 

 

/s/ Illegible

 

CAROLE P. CROSS

 

SWORN TO AND SUBSCRIBED before me, Notary Public, on this 29th day of August,
1982, at Baton Rouge, Louisiana.

 

 

 

/s/ Illegible

 

Notary Public

 

 

(Illegible)

 

21

--------------------------------------------------------------------------------